Court of Appeals, State of Michigan

                                              ORDER
                                                                           Mark J. Cavanagh
Terri Denise Patterson v William James Patterson III                         Presiding Judge

Docket No.    347415                                                       Cynthia Diane Stephens

LC No.         17-003184-DM                                                Colleen A. O'Brien
                                                                             Judges



               The Court orders that the motion for reconsideration is GRANTED , and this Court's
opinion issued August 15, 2019, is hereby VACATED. A new opinion is attached to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr.. Chief Clerk , on




                                NOV 2 1 2019
                                       Date